DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Mean for receiving filtered water→ tubing entering the freezer and extending to an icemaker water feed
Means for operable communication between the main refrigerator controller, the refrigerator inlet valve, and/or the auxiliary ice maker water valve→ electric signals.
Means to deliver unfiltered water to the ice maker→ freezer water valve.
Mean to allow a user to choose whether unfiltered water or filtered water is delivered to the icemaker→ user interface
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 11-12 includes the limitation “tubing connecting an outflow side of the auxiliary ice maker water valve to the ice maker”. However claim 1 line 5 recites the limitation “means for receiving filtered water”.  Since the “means for receiving filtered water” is being interpreted under 35 USC 112(f), these means are interpreted as including tubing entering the freezer and extending to an icemaker water feed. Accordingly, claim 1 includes tubing entering the freezer and extending to an icemaker water feed (or equivalents thereof) and tubing connecting an outflow side of the auxiliary ice maker water valve to the ice maker. It is unclear if claim 1 requires two sets of tubing, or if the structure of lines 11-12 are part of the means for receiving filtered water of line 5 and only 1 tube is required. For the purposes of examination, the examiner is going to treat the claim as if it read, “… wherein the means for receiving filtered water includes tubing connecting an outflow side of the auxiliary icemaker water valve to the icemaker…”
By virtue of dependency claims 2-11 are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,135,645 to Sklenak et al., hereinafter referred to as Sklenak.
In reference to claim 1, Sklenak discloses the claimed invention including:
Sklenak discloses a food preservation system (10) comprising:
a refrigerator (12) and a freezer (13), wherein the refrigerator and freezer are independent from each other (see figure 1), note that the refrigerator (12) and freezer (13) are considered independent from each other in that they are completely separated with a barrier and can be accessed independently from the other through the use of doors 15;
the refrigerator comprising a fresh food compartment (refrigeration compartment);
the freezer (13) including an icemaker (25) and means for receiving filtered water (45, see figure 3);
a water filter (30) located in the fresh food compartment (12, see figure 1);
a water supply line(33, see figure 3) leading into an inflow side of the water filter (30);
a refrigerator inlet valve (47) connected to an inlet side (31) of the water filter (3) and a water distribution valve (35), wherein the water distribution valve comprises an auxiliary icemaker water valve (36), the distribution valve connected to an outflow side (32) of the water filter (30, see figure 3);
the means for receiving filtered water (45) including tubing connecting an outflow side of the auxiliary icemaker water valve (36) to the icemaker; and
a refrigerator main controller (26), wherein the refrigerator main controller is in operable communication with the refrigerator inlet valve (47) and the auxiliary icemaker water valve (36), see figure 3.
In reference to claim 2, Sklenak discloses the claimed invention including:
the refrigerator (12) and freezer (13) are located adjacent to each other, see figure 1.
In reference to claim 4, Sklenak discloses the claimed invention including:
comprising means for operable communication (inferred from the disclosure of Sklenak where lines are drawn to show communication between switch (26) and valve (47)) between the main refrigerator controller (26), the refrigerator inlet valve (47), see figure 3.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sklenak in view of US 2008/0155993 to Kuehl, hereinafter referred to as Kuehl.
In reference to claim 3, Sklenak as modified by Kuehl discloses the claimed invention.
Sklenak fails to disclose the refrigerator and freezer are located distantly apart from each other.
However Kuehl teaches that in the art of household refrigeration, that the use of modular refrigeration modules that can be installed distantly apart (interpreted to mean any non-zero distance)  from each other. See [0047] where Sklenak discloses that the modules can be installed in a residential kitchen and/or in adjoining or nearby rooms such as a great room, bar, recreation room and/or other locations associated with a dwelling. Sklenak teaches that this modular refrigeration system allows consumers to select multiple refrigeration modules fitting their lifestyles the best with ultimate flexibility in their kitchens and totally customizable kitchens with modular appliances not only for refrigeration but also for food preparation and kitchen clean-up [0046]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sklenak by Kuehl such that the refrigerator and freezer are located distantly apart from each other, in order to allow for ultimate flexibility with kitchen and home design.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sklenak in view of design choice.
In reference to claims 5-7 and 9, Sklenak as modified discloses the claimed invention.
Sklenak fails to disclose the particular control arrangement of claims 5-7 and 9 including a freezer main controller in operable communication between a main refrigerator controller, refrigerator inlet valve or the auxiliary ice maker water valve, and the freezer main controller in direct communication with the inlet valve, and auxiliary ice maker water valve. It is noted that if Sklenak were modified as claimed, the apparatus of Sklenak would not operate differently. The individual valves would still be controlled based on an input from a user such that water was supplied to the ice maker or dispenser and the individual temperatures of the refrigerator and freezer compartment were maintained at desired levels. It appears that the particular valve control configuration claimed in claims 5-7 and 9 does not solve any particular problem or produce anything other than predictable results as it appears that Sklenak would work equally well with any control arrangement as long as the valves and compartment temperatures could be controlled as desired by a user.  Further, having a main controller in communication with several auxiliary controllers which in turn control a variety of valves is an obvious mechanical expedient for control systems controlling a variety of parameters in a refrigerator. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sklenak such that a freezer main controller in operable communication between a main refrigerator controller, refrigerator inlet valve or the auxiliary ice maker water valve, and the freezer main controller in direct communication with the inlet valve, and auxiliary ice maker water valve as required by claims 5-7 and 9 since the use of multiple controllers to control variable parameters is an obvious mechanical expedient that solves no stated problem and presents no novel or unexpected results and Sklenak would perform no differently if modified.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sklenak in view of US 20120104021 to Cur et al., hereinafter referred to as Cur.
In reference to claims 8, 10 and 11, Sklenak as modified by Cur discloses the claimed invention.
Sklenak fails to disclose the freezer (or refrigerator) further comprises means to allow a user to choose deliver unfiltered water to the icemaker.
However Cur teaches that in the art of refrigerators having ice makers (120), placing a valve before a filter to bypass the filter via instruction for a user interface is known  [0032]. Cur teaches that this would allow conditioning requiring the holding of liquid within a reservoir where chlorine or other preservation agents and ingredients are included in the domestic water stream to prevent growth of bacteria and other contaminants [0044]. Accordingly, providing a method of bypassing a filter produces a predictable result (disinfect a reservoir of water). One skilled in the art would understand that this disinfection could be applicable and beneficial to an ice tray of an icemaker as described by Cur [0046]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sklenak by Cur such that system further comprises means to allow a user to choose to deliver unfiltered water to the icemaker in order to advantageously allow a user to select to use the chlorine or other preservation agents and ingredients included in the domestic water stream to prevent growth of bacteria and other contaminants in the ice making tray of the ice maker. 
With respect to the means being associated with the freezer (claim 10) or refrigerator (claim 11), it appears that the placement of the user interface is a design choice that does not solve any stated problem or produce any unpredictable result. Further it appears that the system of Sklenak as modified would work equally well of the user interface was anywhere as long as it was easily accessible to a user. Accordingly, it would have been a mere matter of obvious design choice to one skilled in the art to associate the interface of Cur with either the refrigerator or freezer since there is no evidence of record that the particular placement of the user interface solves any stated problems or produces anything other than predictable results.
	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763